Case 2:19-cr-00059-KS-MTP Document1 Filed 10/01/19 Page 1of3

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT . FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION OCT 01 2019
ARTHUR JOHNSTON
BY aprrpenerpemnersrgerernm DEPUTY

 

 

 

UNITED STATES OF AMERICA

v. criminaLno. 2.JV@rS + KS-MAP

CHRISTIAN JAMAL MARTIN 18 U.S.C. § 1951(a)
18 U.S.C. § 924(c)(1 (A) iii)
18 U.S.C..§ 922(g)(3)
The United States charges:
COUNT |

On or about March 4, 2019, in Forrest County in the Eastern Division of the Southern District
of Mississippi, the defendant, CHRISTIAN JAMAL MARTIN, did unlawfully obstruct, delay, and
affect commerce, as that term is defined in Title 18, United States Code, Section 1951, and the
movement of articles and commodities in commerce by robbery, in that the defendant, CHRISTIAN
JAMAL MARTIN, aided and abetted by providing transportation to others known and unknown to
the United States, who did unlawfully take and obtain personal property, including United States
currency, from the person and in the presence of K.O., against her will by means of actual and
threatened force, violence, and fear of injury to her person and her property by entering the Kangaroo
Express, armed with a firearm, and demanding the money in the register.

All in violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT 2

On or about March 4, 2019, in Lamar County in the Eastern Division of the Southern District
of Mississippi, the defendant, CHRISTIAN JAMAL MARTIN, did unlawfully obstruct, delay, and
affect commerce, as that term is defined in Title 18, United States Code, Section 1951, and the
movement of articles and commodities in commerce by robbery, in that the defendant, CHRISTIAN
JAMAL MARTIN, aided and abetted by providing transportation to others known and unknown to

the United States, who did unlawfully take and obtain personal property, including United States
Case 2:19-cr-00059-KS-MTP Document1 Filed 10/01/19 Page 2 of 3

currency, from the person and in the presence of A.R., against her will by means of actual and
threatened force, violence, and fear of injury to her person and property, that is, by entering the
Valero, armed with a firearm, and demanding the money in the register.

All in violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT 3

On or about March 26, 2019, in Forrest County in the Eastern Division of the Southern
District of Mississippi, the defendant, CHRISTIAN JAMAL MARTIN, did attempt to unlawfully
obstruct, delay, and affect commerce, as that term is defined in Title 18, United States Code, Section
1951, and the movement of articles and commodities in commerce by robbery, in that the defendant,
CHRISTIAN JAMAL MARTIN, aided and abetted by providing transportation to others known
and unknown to the United States, who did attempt to unlawfully take and obtain personal property,
including United States currency, from the person and in the presence of C.F., against her will by
means of actual and threatened force, violence, and fear of injury to her person and property, that is
by approaching C.F. in the parking lot of Captain D’s, armed with a firearm, striking her with the
firearm, and pulling C.F. out of her car while demanding money from the restaurant.

All in violation of Title 18, United States Code, Sections 1951(a) and 2.

COUNT 4

On or about March 4, 2019, in Lamar County in the Eastern Division of the Southern District
of Mississippi, the defendant, CHRISTIAN JAMAL MARTIN, aided and abetted by providing
transportation to others known and unknown to the United States, who did knowingly use and carry a
' firearm during and in relation to a crime of violence for which he may be prosecuted in a court of the
United States, that is, robbery which interfered with interstate commerce as charged in Count 2 of
this indictment, in violation of Title 18, United States Code, Section 1951(a), and discharged that
firearm.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(iii) and 2.
Case 2:19-cr-00059-KS-MTP Document1 Filed 10/01/19 Page 3 of3

COUNT 5

On or about March 28, 2019, in Forrest County in the Eastern Division of the Southern
District of Mississippi, the defendant, CHRISTIAN JAMAL MARTIN, knowing he was an
unlawful user of any controlled substance as defined in Title 21, United States Code, Section 802,
knowingly possessed ammunition, in and affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses specified above, the defendant, CHRISTIAN
JAMAL MARTIN, shall forfeit to the United States all property involved in or traceable to property
involved in the offenses, including but not limited to all proceeds obtained directly or indirectly from
the offenses, and all property used to facilitate the offenses. Further, if any of the property described
above, as a result of any act or omission of the defendant: (a) cannot be located upon the exercise of
due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been placed
beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent of
the United States, to seek a judgment of forfeiture of any other property of the defendant, up to the
value of the property described above.

All pursuant to Title 18, United States Code, Sections 924(d)(1) and 981(a)(1)(C), and Title

28, United States Code, Section 2461(c).

 
